DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Amendment
            The preliminary Amendment filed 12/30/2019 has been entered.  Claims 1-11 remain pending in the application.  


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “gas or air accruing in the region of the compressor machine outside the radial bearings…to the shaft or into 
Currently, Figure 2 shows the supply of gas, to gap 32, coming from the radial bearings even if supplied external from the compressor.  The figures need to depict the supply of gas going directly into gap 32 without flowing through the bearings.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --Compressor With Thermal Expansion Reducing Structure--.


Claim Objections
Claims 4 and 7-8 are objected to because of the following informalities:  
Claim 4, line 3, recitation of “interacting with the magnetic elements” would be clearer if rewritten as --interacting with the magnetic elements,--.
Claim 7, line 3, recitation of “thrust bearing (24) to the shaft” would be clearer if rewritten as --thrust bearing (24), to the shaft--.
Claim 8, line 4, recitation of “bearing (24) to the shaft” would be clearer if rewritten as --bearing 24, to the shaft--.
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation(s) is/are: “a device for cooling a stator” in Claim 3, line 2.


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For purposes of examination the proposed readings will be assumed unless otherwise stated.
Claim 1, line 6, recitation of “driving stage” lacks antecedent basis.  This limitation would be clearer if rewritten as --a driving stage--.
Claim 2 and Claim 4, line 4, recitation of “improve a heat” flow/transfer renders the claim indefinite.  The term “improve” is a relative term, the term “improve” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to what the improvement is related.  How much change is required in order to “improve” the flow/transfer.  For purposes of examination any change will be considered an improvement..
Claim 8, lines 2-4, recitation of “gas or air accruing in the region of the compressor machine outside the radial bearings…to the shaft or into the region of an air gap” is not clear in context.  Absent a drawing it is unclear as to what this limitation refers.  For purposes of examination any flow from outside the compressor to the air gap will be assumed.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agrawal et al. US Pub. 2004/0179947.



With respect to Claim 2, as it depends from Claim 1, Agrawal et al. disclose the reduction means (116/Paragraph 0053, lines 1-10) include first means 114 (see Figures 2 and 11) for cooling a motor 84/90 or generator arranged in the housing 12 and connected (see 84 in Figure 3) to the shaft 78, wherein the first means 116 improve a heat flow (Paragraph 0054, lines 4-18, the heat in the stator is coming from 78/84) from the shaft 78 to the-surroundings (outside 112).

With respect to Claim 3., as it depends from Claim 2, Agrawal et al. disclose the first means 114 comprise a device 116 (interpreted under 112(f) as a fins, see clean copy specification, Paragraph 0021, lines 8-9) for cooling (Paragraph 0054, lines 4-18) a stator 90.

With respect to Claim 5, as it depends from Claim 1, Agrawal et al. disclose the reduction means (116/Paragraph 0053, lines 1-10) comprise second means (Paragraph 0053, lines 1-10) for at least indirect cooling of the shaft 78 by means of gas (Paragraph 0053, lines 1-16; 84 is part of 78, see Figure 3).

With respect to Claim 6, as it depends from Claim 5, Agrawal et al. disclose the second means (116/Paragraph 0053, lines 1-10) involve a supplying of gas (“gas may flow from the second impeller 22”, Paragraph 0053, line 2) to the shaft 78 that has been compressed (Paragraph 0053, lines 1-16) from the region of the at least one compressor stage or driving stage 58.

With respect to Claim 9, as it depends from Claim 6, Agrawal et al. disclose the second means (Paragraph 0053, lines 1-10) are additionally configured to supply the compressed gas (“the gas”, Paragraph 0053, line 5) and/or the leakage air and/or the leakage gas to structural parts (e.g. stator 90, “components of the rotating assembly 78 and the compressor 10”, Paragraph 0053, lines 3-10) which can be heated at least indirectly (rotation of 84 generates heat in 90) by the shaft 78.

With respect to Claim 10, as it depends from Claim 1, Agrawal et al. disclose the compressor machine 10 is a compressor unit for gas (“gas”, Paragraph 0046, lines 1-3).


Claims 1, 5, 7-8 and 11 are rejected, in the alternative, under 35 U.S.C. 102(a)(1) as being anticipated by Jesinger US 4,764,085, embodiment of Figure 2.

With respect to Claim 1, Jesinger discloses a compressor machine (10 in Figure 2) having a shaft 33/37 which is arranged (see Figure 2) in a housing 30 so as to be able to rotate about a longitudinal axis (centerline of 33/37), wherein the shaft 33/37 is mounted in at least two radial bearings 34/35 and one thrust bearing 126 (Column 7, lines 59-52), wherein the radial bearings 34/35 and/or the thrust bearing 126 are an aerodynamic or aerostatic bearing (“air bearings” Column 7, lines 10-11), and wherein the shaft 33/37 is connected at least indirectly (see Figure 2) to a compressor stage or driving stage 13/14/15 comprising an impeller wheel 16, further comprising reduction means (see 77/76 in Figure 2 for first means, Column 6, lines 31-35, and flow path from 97/51/99 in Figure 2 for second means; reduction means is defined in the specification (clean copy) as first and second means, see Paragraph 0023, lines 6-9, first means interpreted under 112(f) as a cooling element, Paragraph 0021, lines 3-4 and second means interpreted under 112(f) as a compressed gas convey along a flow path, Paragraph 0023, lines 2-4) for reducing the thermal expansion (axial expansion of the shaft is a physical property and is reduced by cooling of the motor, Column 6, lines 31-

With respect to Claim 5, as it depends from Claim 1, Jesinger discloses the reduction means (see 77/76 in Figure 2 for first means, Column 6, lines 31-35, and flow path from 97/51/99 in Figure 2 for second means) comprise second means (flow path from 97/51/99 in Figure 2) for at least indirect (see portion of 33/37 between 35/37 in Figure 2) cooling of the shaft 33/37 by means of gas (“compressed-air pump 97”, Column 7, line 37). 

With respect to Claim 7, as it depends from Claim 5, Jesinger discloses the second means (flow path from 97/51/99 in Figure 2) involve a supplying of leakage air (air from “compressed-air pump 97”, Column 7, line 37) accruing in the region of the radial bearings (air between 93/97 in Figure 2) and/or the thrust bearing to the shaft 33/37 (see portion of 33/37 between 35/37 in Figure 2) or into the region of an air gap (see gap between 37/38 in Figure 2) between the shaft 33/37 and a stator 38.

With respect to Claim 8, as it depends from Claim 5, Jesinger discloses the second means (flow path from 97/51/99 in Figure 2) involve a supplying of gas or air (air from “compressed-air pump 97”, Column 7, line 37) accruing in the region of the compressor machine (outside 30, see Figure 2) outside the radial bearings 34/35 and/or the thrust bearing 126 (both 34/35 and 126 are inside 30) to the shaft (see portion of 

With respect to Claim 11, as it depends from Claim 1, Jesinger discloses the reduction means (see 77/76 in Figure 2 for first means, Column 6, lines 31-35, and flow path from 97/51/99 in Figure 2 for second means ) comprise second means (flow path from 97/51/99 in Figure 2) for at least indirect cooling (see portion of 33/37 between 35/37 in Figure 2) of the shaft 33/37 by means of air (“compressed-air pump 97”, Column 7, line 37).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al. (mentioned previously), in view of Matsumoto et al. US Pub. 2011/0181138.

With respect to Claim 4, as it depends from Claim 2, although Agrawal et al. disclose most of the limitations of the claim, including a first means 116, Agrawal et al. is silent on the first means comprise a structurizing of magnetic elements fastened to .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wada US Pub. 2015/0171689 teaches structurizing in a pump’s motor stator (see Figure 4).
Pal et al. US Pub. 2007/0018516 teach fins on a motor rotor (see Figure 3).
Bonardi US 6,231,302 teaches air bearings in a compressor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Timothy P. Solak
/tps/
Art Unit 3746
03/18/2022

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746